November 13, 2014




                                     JUDGMENT

                 The Fourteenth Court of Appeals
                          ALPER KARAALI, Appellant

NO. 14-14-00583-CV                               V.

                  PETROLEUM WHOLESALE, L.P., Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 15, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Alper Karaali.
      We    further   order   this    decision    certified   below   for   observance.